DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5 and 8-20 are pending.
This communication is in response to the communication filed 9/2/2021.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 8-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
“While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context See Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) en banc. The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).” (MPEP 2163.03).
The claims recite the limitation “converting input non-structured patient health data…and input non-structured clinical trial eligibility criteria into structured patient health data and structured clinical trial eligibility criteria…structuralizing the information into the structured patient health data and the structured clinical trial eligibility criteria using an ontology/terminology database” for which the subject matter of the limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. The specification generally states that non-structured data is converted to structured data, but the claims cannot fully claim any and all non-structured data conversion to structured data. The data structures are not sufficiently described as to what kind of structures could be used in the claims with the exception of general patient information such as patient name and age. The specification does not teach any specific algorithms or processes that cover every single structure and conversion of electronic health data.  
As shown, the originally filed specification provide a vague disclosure as to what is being done as far as the end result but fail to provide a clear disclosure as to how the claimed invention perform the features claimed. The disclosure is informing the reader of what happens as far as end results is concerned 
This is different from the enablement issue, which is a separate part of 112(a). For the examiner to be able to search this aspect of the invention, the examiner must ascertain how applicant is accomplishing the disclosed result of the method steps being claimed. All that the examiner has to work from is the broad disclosure of converting generally recited non-structured data to generally recited structured data, with no further comments or guidance as to how this would be done or what it could be. The examiner takes the position that with respect to these limitations or features of the claims, the specification fails to provide an adequate written description of the invention to an extent that would sufficiently show that applicant was in possession of an invention that could operate as claimed.  Simply disclosing a vague description, without actually explaining how the system perform the functions claimed, results in a written description problem under 112(a). The examiner has no idea how applicant actually contemplated doing these steps because nothing is disclosed other than the broad disclosure of the specification. This does not satisfy the written description part of 112(a) in the opinion of the examiner. The examiner is left guessing as to how this is accomplished.
In a general sense, upon reading the specification the examiner took notice of the fact that the specification contains a lot of result oriented language that is explaining what is happening as far as a desired result, but applicant never actually discloses how the result is accomplished. The written description requirement is separate from the enablement requirement. Applicant has an obligation under 112(a) to disclose more than the generic result that is being obtained. The specification as originally filed must contain an adequate written description of the invention that shows that applicant was actually in 
As the courts have made clear, 35 U.S.C §112(a) contains a written description requirement that is separate and distinctive from the enablement requirement. See Ariad, 598 F.3d 1336, 1340 (Fed. Cir. 2010).  
As the Federal Circuit has stated in Ariad: 
a generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the applicant has invented the species sufficient to support a claim to a genus. The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result.  But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.  

Ariad, 598 F.3d at 1349 (emphasis added).   While Ariad relates to chemical compounds, the legal principles are the same.  Since Applicant has failed in providing throughout the specification examples as to how the invention is accomplishing the results, Applicant has failed to provide a disclosure and therefore possession of any species of the genus of what is being claim.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 and 8-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1, 15, and 20 recites the broad recitation terminology database, and the claim also recites ontology database which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The dependent claims are rejected for the dependency on indefinite claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-9, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson US2010/0211411 in view of Wasson et al. US2010/0195909 in further view of Lussier et al. US2005/0097628.
As per claim 1, Hudson teaches 
a patient-trial matching system, comprising: one or more processors configured to: (Hudson fig. 1 and associated paragraphs, par. 37 teaches performing the functions of a processor using a computer system)
convert input non-structured patient health data from an electronic health record database or a patient computing device and input non-structured clinical trial eligibility criteria into structured patient health data and structured clinical trial eligibility criteria by organizing a content of the non-structured data as known data elements by
match the structured patient health data and the structured clinical trial eligibility criteria based on user input matching criteria and outputs matched results; and (Hudson par. 73-75 teaches comparing the patient profile to acceptance criteria for available clinical trials and outputting the result)
rank the matched results using ranking criteria, which include ranking patients matched to a clinical trial of interest in response to matching to find a group of trial patients, and (Hudson par. 47, 77 teaches calculating a score, equivalent to rank, that is used to match the patient to clinical trials of interest using ranking criteria such as score thresholds, the matched patients can be grouped by age, gender, location, and ore range of scores)
ranking clinical trials matched to a particular patient in response to matching to find a clinical trial to generate an optimized patient population for a user; (Hudson par. 77 teaches patient can be prequalified for a group of clinical trials, clinical trials can be matched to a particular patient based on the patient’s data and ranking criteria, here optimized population is the result of prioritizing patient based on patient location, population balance, medical complexity or alternative criteria, the specification does not state any other definitions, therefore under broadest reasonable interpretation, applying criteria such as being female, over 35 years old, and having a score of 253 would satisfy alternative criteria as stated in the specification in determining optimized patient population)
automatically update the ontology/terminology database; and (Hudson par. 81 teaches updatable database)
invoke a device to provide a notification to the user of the matched results (Hudson par. 31, claim 1 teaches a server determines whether the user prequalifies for any of the clinical trials, and notifies the user).
Hudson does not specifically teach the following limitations met by Wasson,
identifying language in the non-structured patient health data and the non- structured clinical trial eligibility criteria; (Wasson par. 46 teaches rules to recognize the European language)
tokenizing the language identified; annotating the language tokenized with parts of speech; parsing the language, based at least in part on the annotated parts of speech; annotating the language parsed with name entities; extracting information from the language, based at least in part on the annotated name entities; and (Wasson fig. 1 and associated paragraphs, par. 7, 11, 62, 105 teaches rules to recognize European language, tokenization of text, annotator which can annotate parts of speech, using a parser to determine constituent parts of texts and linking them based on their relationships with one another, which performs that function of a shallow parser, annotating names, extracting targeted pieces of information from text and using the extractions to produce XML structured data)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Hudson to have data analyzed based on the processes and devices as taught by Wasson with the motivation to give the user increased flexibility in the actions that can be performed once a match is found (Wasson par. 225).
Hudson and Wasson do not specifically teach the following limitations met by Lussier, structuralizing the information into the structured patient health data and the structured clinical trial eligibility criteria using an ontology/terminology database; (Lussier par. 45 teaches database which stores ontological genomic data which includes clinical ontology data).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to analyze the otology database of Lussier using the system of Hudson with the motivation to increase the relevancy of information retrieved, as recognized by Lussier par. 80.
As per claim 2, Hudson, Wasson, and Lussier teach all the limitations of claim 1 and further teach wherein the processor employs a predetermined data model to convert the non-structured data to structured data by organizing a content of the non-structured data as known data elements (Hudson par. 47, 79 teaches using natural language processing to process non-structured data into structured data where 
As per claim 3, Hudson, Wasson, and Lussier teach all the limitations of claim 1 and further teach a structured patient health record database that stores the structured patient health record; and a structured clinical trial database that stores the clinical trial eligibility criteria (Hudson par. 37-39 teaches a database that contains patient information organized into records and resource servers which contain data such as clinical trial acceptance criteria).
As per claim 4, Hudson, Wasson, and Lussier teach all the limitations of claim 1 and further teach wherein the electronic health record database is located at a hospital (Hudson par. 33, 44 teaches a question record residing on a server which can be accessed by providers at a clinical trial site, which may interpreted as a hospital, since clinical trials may be held at hospital sites).
As per claim 5, Hudson, Wasson, and Lussier teach all the limitations of claim 1 and further teach at least one of: an aggregated patient health record database that stores non-structured patient health records for multiple different patients (Hudson par. 39 teaches database can hold multiple user records).
As per claim 8, Hudson, Wasson, and Lussier teach all the limitations of claim 1 and further teach the processor comprising: a search engine that matches the patient information and the clinical trial eligibility criteria (Hudson par. 35, 54 teaches a search engine which prescreens patients who may be suitable for clinical trials based on the patient medical data from the patient profile).
As per claim 9, Hudson, Wasson, and Lussier teach all the limitations of claim 8 and further teach wherein the clinical trial eligibility criteria includes a characteristic from one of a treatment, a prevention, a screening, or a diagnosis (Hudson par. 76 teaches a possible criteria for clinical trial eligibility is being diagnoses with breast cancer).
As per claim 14, Hudson, Wasson, and Lussier teach all the limitations of claim 11 and further teach a configured computer that comprises the one or more processors 
As per claim 15, Hudson, Wasson, and Lussier teach A method for patient-trial matching, comprising: converting, with a processor, input non-structured patient health data from an electronic health record database or a patient computing device and input non-structured clinical trial eligibility criteria into structured patient health data and structured clinical trial eligibility criteria by organizing a content of the non-structured data as known data elements, wherein the converting and organizing comprise: identifying language in the non-structured patient health data and the non- structured clinical trial eligibility criteria; tokenizing the language identified; annotating the language tokenized with parts of speech; parsing the language, based at least in part on the annotated parts of speech; annotating the language parsed with name entities; extracting information from the language, based at least in part on the annotated name entities; and structuralizing the information into the structured patient health data and the structured clinical trial eligibility criteria using an ontology/terminology database; matching, with the processor, the structured patient health data and the structured clinical trial eligibility criteria based on user input matching criteria and outputs matched results; and ranking, with the processor, the matched results using ranking criteria that includes ranking patients matched to a clinical trial of interest in response to matching to find a group of trial patients and ranking clinical trials matched to a particular patient in response to matching to find a clinical trial to generate an optimized patient population for a user automatically updating the ontology/terminology database; and invoking a device to provide a notification to the user of the matched results (see claim 1 rejection).
As per claim 16, Hudson, Wasson, and Lussier teach all the limitations of claim 15 and further teach storing and retrieving the structured patient health record from a structured patient health record database; and storing and retrieving the structured clinical trial eligibility criteria from a structured clinical trial eligibility criteria database (Hudson par. 24, 49 teaches user medical information is stored in a user profile record which is stored in a database and can later be accessed).
As per claim 17, Hudson, Wasson, and Lussier teach all the limitations of claim 16 and further teach employing a search engine to search the structured patient health record database and the structured clinical trial eligibility criteria database and match the structured patient health data and the structured clinical trial eligibility criteria (Hudson par. 35, 37, 56, 73 teaches a search engine which prescreens patients who may suitable for clinical trials using patient profiles which include patient medical data, which is interpreted as searching patient health record database, the system matches clinical trial acceptance criteria from the resource database, which is interpreted as the clinical trial eligibility criteria database, to the patient profile, interpreted as searching the clinical trial eligibility criteria database).
As per claim 20, Hudson, Wasson, and Lussier teach A non-transitory computer readable storage medium encoded with computer readable instructions, which, when executed by a processor of a computing system, causes the processor to: convert input non-structured patient health data and input non-structured clinical trial eligibility criteria into structured patient health data and structured clinical trial eligibility criteria by organizing a content of the non-structured data as known data elements by: identifying language in the non-structured patient health data and the non- structured clinical trial eligibility criteria; tokenizing the language identified; annotating the language tokenized with parts of speech; parsing the language, based at least in part on the annotated parts of speech; annotating the language parsed with name entities; extracting information from the language, based at least in part on the annotated name entities; and structuralizing the information into the structured patient health data and the structured clinical trial eligibility criteria using an ontology/terminology database; match the structured patient health data and the structured clinical trial eligibility criteria based on user input matching criteria and outputs matched results; and rank the matched results using ranking criteria that includes ranking patients matched to a clinical trial of interest in response to matching to find a group of trial patients and ranking clinical trials matched to a particular patient in response to matching to find a clinical trial to generate an optimized patient population for a user (see claim 1 rejection).

Claims 10-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson US2010/0211411 in view of Wasson et al. US2010/0195909 in further view of Lussier et al. US2005/0097628 in further view of Fernandez US2010/0285082
As per claim 10, Hudson, Wasson, Lussier teach all the limitations of claim 9, but do not teach the following limitations met by Fernandez, wherein the processor matches includes a genomic aberration detection system configured to detect at least one of genomic or transcriptomic aberrations (Fernandez par. 52 teaches detecting the structure of any DNA molecules and identifying methylation, disease markers, nonsense and frame-shift mutations, and single nucleotide polymorphisms).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Hudson, Wasson, Lussier to use a genomic aberration detection system to detect genomic aberrations as taught by Fernandez with the motivation to improve early detection of disease (Fernandez par. 156).
As per claim 11, Hudson, Wasson, Lussier, and Fernandez teach all the limitations of claim 10 and further teach wherein the genomic aberration includes at least one of a single nucleotide polymorphisms, a copy number polymorphisms, a gene fusion, a differentiated expression of a certain gene/protein, or a differential methylation status of a gene (Fernandez par. 52 teaches detecting the structure of any DNA molecules and identifying methylation, disease markers, nonsense and frame-shift mutations, and single nucleotide polymorphisms). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Hudson, Wasson, Lussier to have a genomic aberration as a single nucleotide polymorphism as taught by Fernandez with the motivation to improve early detection of disease (Fernandez par. 156).
As per claim 12, Hudson, Wasson, Lussier, and Fernandez teach all the limitations of claim 10 and further teach wherein the genomic aberration detection system includes a Physician Accessible Preclinical Analytics Application (Fernandez par. 140 teaches a medical decision support system, which is interpreted as a physician accessible preclinical analytic application). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Hudson, Wasson, Lussier to use a genomic aberration 
As per claim 18, Hudson, Wasson, Lussier teach all the limitations of claim 15 and further teach the matching including detecting at least one of aberration in the structured patient health data and matching the aberration with the structured clinical trial eligibility criteria (Fernanez par. 35, 52, 54 teaches detecting the structure of any DNA molecules and identifying methylation, disease markers, nonsense and frame-shift mutations, and single nucleotide polymorphisms, interpreted as aberrations in patient data, and a search engine which prescreens patients who may be suitable for clinical trials based on the patient’s medical data from the patient profile). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Hudson, Wasson, Lussier to detect and match patient aberrations and clinical trials as taught by Fernandez with the motivation to improve patient health-care diagnosis and treatment, for example, by early-detection (Fernandez par. 156).
As per claim 19, Hudson, Wasson, Lussier, and Fernandez teach all the limitations of claim 18 and further teach wherein the aberration includes at least one of a single nucleotide polymorphisms, a copy number polymorphisms, a gene fusion, a differentiated expression of a certain gene/protein, or a differential methylation status of a gene (Fernandez par. 52 teaches detecting the structure of any DNA molecules and identifying methylation, disease markers, nonsense and frame-shift mutations, and single nucleotide polymorphisms). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Hudson, Wasson, Lussier use aberrations as single nucleotide polymorphism as taught by Fernandez with the motivation to improve patient health-care diagnosis and treatment, for example, by early-detection (Fernandez par. 156).

Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hudson US2010/0211411 in view of Wasson et al. US2010/0195909 in further view of Lussier et al. US2005/0097628 in further view of Graiver et al. US2019/0311787.
As per claim 13, Hudson, Wasson, and Lussier teach all the limitations of claim 1, but do not teach the following limitations met by Graiver, wherein the ranking engine ranks the matched patients based at least on therapy cost, site location and biological reasoning, (Graiver par. 255, 460, 499 teaches finding patient for a clinical trial based on the cost of the trail, the location of the trial site, and causation of a medical event, such as an allergic reaction) and the ranking engine ranks the matched clinical trials based at least on patient location, population balance and medical/biological complexity (Graiver par. 203, 264, 343, 406 teaches matching based on patient location, an eligibility model for a large patient population, and the severity of a medical condition).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Hudson, Wasson, Lussier to rank patients and trials based on therapy cost, site location, biological reasoning, patient location, population balance, and biological complexity as taught by Graiver with the motivation to improve the quality of the matching results (Graiver par. 406).

Response to Arguments and Amendments
Applicant’s arguments and amendments filed on 9/2/2021 have been fully considered and are addressed below.
Applicant’s arguments have been fully considered but are not persuasive.
Applicant argues the withdrawal of the obviousness rejections. Applicant states that Hudson does not teach or suggest the limitations of the independent claims (Remarks p. 11). Examiner has updated the rejection to include citations to Hudson, Wasson, and Lussier as teaching all of the limitations of the independent claims.
Applicant argues that Hudson does not specifically teach automatically updating the ontology/terminology database. Examiner respectfully disagrees. Hudson par. 81 teaches updatable databases.
As such the independent claims are unpatentable as stated above, and the dependent claims are also unpatentable, because no arguments are presented as to make them allowable over the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATEL whose telephone number is (571)272-6793.  The examiner can normally be reached on Monday-Thursday 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/J.M.P./Examiner, Art Unit 3686                                                                                                                                                                                                        
	
/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686